Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 14, 1989, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
There is no merit to the defendant’s contention that probation should not have been revoked. The defendant’s probation officer testified that the defendant failed to report on a scheduled date and neglected to inform the Probation Department that he had been arrested. This testimony, which was uncontroverted, clearly established by a preponderance of the evidence that the defendant had violated the terms of his probation (see, CPL 410.70 [3]). We also find that the sentence imposed upon the revocation of probation was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Lawrence, Rosenblatt and O’Brien, JJ., concur.